Citation Nr: 1043777	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-05 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).

2.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy 
of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy 
of the right lower extremity.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

8.  Entitlement to special monthly compensation based on a need 
for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's pending claims of 
entitlement to service connection for GERD, right ear hearing 
loss, and peripheral neuropathy of the extremities, as well as 
his pending claims of entitlement to TDIU and special monthly 
compensation.  So, regrettably, these claims are being remanded 
to the RO via the Appeals Management Center (AMC).  VA will 
notify him if further action is required on his part.




FINDING OF FACT

There is competent medical evidence of record indicating that the 
Veteran has left ear hearing loss disability according to VA 
standards, which is causally related to his military service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in September 2004 and 
December 2006, from the agency of original jurisdiction (AOJ) to 
the appellant.  These letters explained the evidence necessary to 
substantiate the Veteran's claim of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence.  The letters also 
explained how a disability rating is determined for a service-
connected disorder and the basis for determining an effective 
date upon the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  As such, there was no defect 
with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be 
presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous 
system, will be presumed to have been incurred in, or aggravated 
by, active service if manifested to a compensable degree or more 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Analysis

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has sensorineural hearing loss 
disability that is causally related to noise exposure he 
experienced in service; however, according to the May 2007 VA 
examination, the Veteran only has hearing loss according to VA 
standards in his left ear.  The Veteran reported a history of 
military noise exposure due to combat exposure and his work as an 
electrician.  As such, the Board finds that exposure to acoustic 
trauma in service is consistent with the circumstances of his 
service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, as noted, the results of his May 2007 VA audiology 
evaluation confirm that he has sufficient hearing loss in his 
left ear to meet the threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered an actual "disability."  The reported 
audiometric findings at that time revealed the Veteran had 
auditory thresholds in the frequencies 3000 and 4000 Hertz at 45 
and 55 decibels, respectively, in the left ear.  

The Board acknowledges that the Veteran had normal hearing at his 
discharge from service, and that the May 2007 examiner noted that 
the Veteran's left ear hearing loss could not be attributed to 
noise exposure during the Veteran's military service, as he could 
for his service-connected tinnitus.  However, this is not 
determinative as to whether his current left ear hearing loss is 
etiologically related to his military service and does not 
preclude service connection in this case.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish 
when a measured hearing loss is . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Further, in 
Hensley, the Court indicated a veteran need not have met the 
requirements of 38 C.F.R. § 3.385 while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Given that the RO found that the Veteran is entitled to service 
connection for tinnitus incurred during his service (as granted 
in a March 2005 rating decision), based on his report of 
continuity of symptomatology since service, including at the time 
of VA examination in May 2007, the Board finds that the Veteran 
is equally competent and credible to report his having 
experienced left ear hearing loss since service.  The opinion 
rendered in the May 2007 VA examination report, that it was not 
possible to isolate the Veteran's service as the etiology of the 
Veteran's hearing loss, since his evaluation at the time of 
separation revealed his hearing to be within normal limits, is 
not sufficient to negate the Veteran's competent and credible 
report of continuity of symptomatology of left ear hearing loss 
since service, particularly since the earlier, December 2004 VA 
examiner conceded that the Veteran's tinnitus was associated with 
his noise exposure during service.  Therefore, the Board finds 
that the evidence of record is in equipoise, and with resolution 
of doubt in the Veteran's favor, finds that service connection is 
warranted for left ear hearing loss disability.

When the evidence favorable to the claim is considered, it is at 
least as likely as not that the Veteran's current left ear 
sensorineural hearing loss is attributable to noise exposure 
coincident with his military service.  Thus, service connection 
for left ear hearing loss is warranted.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection of left ear hearing loss is 
granted.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has been afforded VA 
examinations regarding his claims of entitlement to service 
connection for GERD and peripheral neuropathy of the upper and 
lower extremities, but that the examination reports do not 
address whether the Veteran's claimed disabilities are related to 
his military service.  The Board acknowledges that an opinion was 
rendered by the Veteran's private physician with regard to the 
Veteran's peripheral neuropathy, but that the May 2007 VA 
examinations were unable to conclude whether he had peripheral 
neuropathy of the extremities; an additional neurological 
evaluation was recommended, but the diagnosis was general sensory 
motor peripheral neuropathy of the extremities.  Another VA 
examination addressed whether the Veteran had GERD, but the 
examination report does not address whether his GERD is causally 
or etiologically related to his service.   In this regard, the 
Board acknowledges that the Veteran contends that, even absent an 
acute event or injury during service, these disabilities are 
related to active service, and that VA and private medical 
records indicate continuity of symptomatology in the years 
following active service.  The Board notes that the Veteran has 
been diagnosed with GERD and peripheral neuropathy of the 
extremities, but that the medical evidence is unclear whether the 
Veteran's claimed disabilities are causally or etiologically 
related to the Veteran's military service.  

Moreover, the Board acknowledges that the Veteran had a VA 
audiological examination in May 2007, which showed that the 
Veteran's right ear hearing was normal for VA purposes under 38 
C.F.R. § 3.385.  Nevertheless, the Veteran contends that his 
hearing loss is worse than currently evaluated and that his right 
ear hearing loss is sufficient to be considered impaired hearing 
for VA purposes.  Therefore, it remains unclear whether the 
Veteran's current right ear hearing loss hearing loss meets the 
threshold minimum requirements of § 3.385 to be considered a 
disability according to VA standards.  Consequently, additional 
clinical evaluation is needed to resolve this medical issue.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional 
clinical assessment and medical opinion is necessary to 
adequately address the Veteran's claims of entitlement to service 
connection.  Accordingly, the Board finds that the Veteran should 
be afforded additional VA examinations in order to determine 
nature and etiology of the Veteran's claimed disabilities.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   See also 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

The Board notes that the Veteran has also claimed entitlement to 
a total disability rating based on individual unemployability 
(TDIU) and special monthly compensation on the basis of aid and 
attendance or housebound status.  However, the disposition of the 
Veteran's claims of entitlement to service connection could 
potentially impact the disposition of the claim of entitlement to 
a TDIU, and vice versa.  See Norris v. West, 12 Vet. App. 413 
(1999).  When the record contains evidence of potential 
entitlement to a total disability rating based on individual 
unemployability (TDIU), that evidence becomes an inferred claim 
that must be adjudicated.  See Norris v. West, 12 Vet. App. 413 
(1999); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, the "identify 
the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability).  Since the determination on the issues of 
entitlement to service connection could impact on the Veteran's 
claims for TDIU and special monthly compensation, action on the 
Veteran's claims for TDIU and special monthly compensation must 
be deferred pending the requested development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his peripheral neuropathy 
of the extremities, if any, including 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
that his peripheral neuropathy of the 
extremities is related to his service in 
the military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of his GERD, including whether 
it is at least as likely as not (i.e., 50 
percent or greater probability) that his 
GERD, if any, is related to his service in 
the military.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service medical 
records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report and set forth the 
reasoning for this conclusion.  

3.  Schedule the Veteran for a VA 
examination, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the nature and severity of any 
current right ear hearing loss.  If, per 
chance, an opinion cannot be provided 
without resorting to speculation, please 
expressly indicate this in the report of 
the evaluation.

4.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to service connection for 
peripheral neuropathy of the upper and 
lower extremities, right ear hearing loss, 
and GERD, as well as the deferred issues of 
entitlement to TDIU and special monthly 
compensation based on a need for aid and 
attendance or housebound status.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


